DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the illustrations of figures 2, 7 and 9 should be embraced by a bracket ([]), or a unique figure number such as “1a”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the facing ends"; claim 15 recites the limitations "the edge of a tongue" and “the edge of a notch”; and claim 19 recites the limitation "the edge of a hole".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-14, 16 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiped by US 9121535, Ammon et al.
	In regards to claim 1, in Figures 1-4 and paragraphs detailing said figures, Ammon et al disclose a coupling device for coupling together two aligned tubes in sealed manner, the device comprising a sealing sleeve (3) suitable for being disposed around the facing ends of the two tubes, and a clamping sleeve (20) inside which the 
In regards to claim 2, in Figures 1-4 and paragraphs detailing said figures, Ammon et al disclose the retaining member has a cam surface suitable for co-operating with the retaining surface while the tube that has said retaining surface and said one of the sealing sleeve and the clamping sleeve that has the retaining member are being moved in rotation relative to each other, in a direction tending to disengage the axial retention.
	In regards to claim 3, in Figures 1-4 and paragraphs detailing said figures, Ammon et al disclose the sealing sleeve has two sealing arrangements that are spaced apart axially, and the retaining member is disposed axially between the two sealing arrangements.
	In regards to claim 4, in Figures 1-4 and paragraphs detailing said figures, Ammon et al disclose the retaining member is carried by the sealing sleeve and is situated in a region of said sealing sleeve that is covered by the clamping sleeve (axially).
In regards to claim 12, in Figures 1-4 and paragraphs detailing said figures, Ammon et al disclose an external marker (24, 25) indicating a position of the retaining member.

In regards to claim 14, in Figures 1-4 and paragraphs detailing said figures, Ammon et al disclose the sealing sleeve is of the open type and has two facing ends connected together via two sealing arrangements that are spaced apart axially.
In regards to claim 16, in Figures 1-4 and paragraphs detailing said figures, Ammon et al disclose a tube coupling assembly comprising at least a first tube (2), a coupling device for coupling together the first tube with a second tube in aligned and sealed manner, the coupling device comprising a sealing sleeve suitable for being disposed around the facing ends of the two tubes, and a clamping sleeve inside which the sealing sleeve extends, one of the sealing sleeve and the clamping sleeve having at least one retaining member suitable for co-operating in axial retention inside the clamping sleeve with a retaining surface of the first tube, which retaining surface is covered by the clamping sleeve.
In regards to claim 20, in Figures 1-4 and paragraphs detailing said figures, Ammon et al disclose said one of the sealing sleeve and the clamping sleeve that has the retaining member has two retaining members that are spaced apart axially, and said assembly further comprises the second tube, and wherein each of the first and second tubes has a retaining surface suitable for co-operating with a respective one of the retaining members.

	In regards to claim 22, in Figures 1-4 and paragraphs detailing said figures, Ammon et al disclose the retaining member is formed integrally with the sealing sleeve.

Claim(s) 1, 2, 6, 10, 16, 17, 19, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8316881, Yamaguchi.
	In regards to claim 1, in Figures 2A-3B and paragraphs detailing said figures, Yamaguchi discloses a coupling device for coupling together two aligned tubes in sealed manner, the device comprising a sealing sleeve (10) suitable for being disposed around the facing ends of the two tubes, and a clamping sleeve (30) inside which the sealing sleeve extends, one of the sealing sleeve and the clamping sleeve having at least one retaining member (33) suitable for co-operating in axial retention inside the clamping sleeve with a retaining surface of one of the tubes, which retaining surface is covered by the clamping sleeve.
In regards to claim 2, in Figures 2A-3B and paragraphs detailing said figures, Yamaguchi discloses the retaining member has a cam surface suitable for co-operating with the retaining surface while the tube that has said retaining surface and said one of the sealing sleeve and the clamping sleeve that has the retaining member are being moved in rotation relative to each other, in a direction tending to disengage the axial retention.

In regards to claim 6, in Figures 2A-3B and paragraphs detailing said figures, Yamaguchi discloses the retaining member comprises a catch that extends inside said sealing sleeve.
In regards to claim 10, in Figures 2A-3B and paragraphs detailing said figures, Yamaguchi discloses at least one abutment surface for the end of one of the tubes.
In regards to claim 16, in Figures 2A-3B and paragraphs detailing said figures, Yamaguchi discloses a tube coupling assembly comprising at least a first tube (P), a coupling device for coupling together the first tube with a second tube in aligned and sealed manner, the coupling device comprising a sealing sleeve suitable for being disposed around the facing ends of the two tubes, and a clamping sleeve inside which the sealing sleeve extends, one of the sealing sleeve and the clamping sleeve having at least one retaining member suitable for co-operating in axial retention inside the clamping sleeve with a retaining surface of the first tube, which retaining surface is covered by the clamping sleeve.
In regards to claim 17, in Figures 2A-3B and paragraphs detailing said figures, Yamaguchi discloses the retaining surface is formed on an edge of a setback formed set back from the inside surface of the first tube, or on an edge of a hole in the first tube.
In regards to claim 19, in Figures 2A-3B and paragraphs detailing said figures, Yamaguchi discloses the retaining member is formed at the edge of a hole in the 
	In regards to claim 22, in Figures 2A-3B and paragraphs detailing said figures, Yamaguchi discloses the retaining member is formed integrally with the sealing sleeve.
In regards to claim 24, in Figures 2A-3B and paragraphs detailing said figures, Yamaguchi discloses the retaining catch is cut out from the internal tab.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679